Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2920 Filed 12/02/20 Page 1 of 5




                  EXHIBIT 10
       Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2921 Filed 12/02/20 Page 2 of 5
 c
 o
w
c
x:
 o                                             STATE OF MICHIGAN
 5
 CD              IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
_c
a
 03

2


2       Sarah Stoddard and
<       Election Integrity Fund,
00                                                                   Hon. Timothy M. Kenny
        V                                                            Case No. 20-01 4604-CZ
o
CM
o       City Election Commission of
CM
o>      The City of Detroit and
        Janice Winfrey, in her official
        Capacity as Detroit City Clerk and
        Chairperson of the City Election
C£      Commission, and
ID
        Wayne County Board of
o       Canvassers,
£
Z



3
o
o
UJ
Z
>.                                           OPINION & ORDER
<
£                                             At a session of this Court
ts                                            Held on: November 6, 2020
 CD
                                      In the Coleman A. Young Municipal Center
 CD                                         County of Wayne, Detroit, Ml
CD

2                                     PRESENT: Honorable Timothy M. Kenny
 >,
JO
                                               Chief Judge
 CO                                            Third Judicial Circuit Court of Michigan
O

UJ
                  Plaintiffs Sarah Stoddard and the Election Integrity Fund petition this Court for
o       preliminary injunctive relief seeking:
u_
LL
            1.    Defendants be required to retain all original and duplicate ballots and poll books.
o           2.    The Wayne County Board of Canvassers not certify the election results until both
>
                  Republican and Democratic party inspectors compare the duplicate ballots with

z                 original ballots.
            3.    The Wayne County Board of Canvassers unseal all ballot containers and remove
o
UJ                all duplicate and original ballots for comparison purposes.

u_
            4.    The Court provide expedited discovery to plaintiffs, such as limited
N                 interrogatories and depositions.
O
<fr                                                       1
o
CO
-tt-


o
o
CM
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2922 Filed 12/02/20 Page 3 of 5




        When considering a petition for injunctive relief the Court must apply the
 following four-prong test:
  1.    The likelihood the party seeking the injunction will prevail on the merits.
  2.    The danger the party seeking the injunction will suffer irreparable harm if the
        injunction is not granted.
  3.    The risk the party seeking the injunction would be harmed more by the absence
        of an injunction than the opposing party would be by the granting of the
        injunction.
  4.    The harm to the public interest if the injunction is issued. Davis v City of Detroit
        Financial Review Team, 296 Mich. App. 568, 613; 821 NW2d 896 (2012).


        In the Davis opinion, the Court also stated that injunctive relief "represents an
  extraordinary and drastic use of judicial power that should be employed sparingly and
  only with full conviction of its urgent necessity" Id at 612 fn 135, quoting Senior
  Accountants, Analysts & Appraisers Ass'n v. Detroit, 218 Mich. App. 263, 269; 553
   NW2d 679 (1996).


        When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4)
   indicates that the plaintiff bears the burden of proving the preliminary injunction should
   be granted.


        Plaintiffs' pleadings do not persuade this Court that they are likely to prevail on
  the merits for several reasons. First, this Court believes plaintiffs misinterpret the
   required placement of major party inspectors at the absent voter counting board
   location. MCL 1 68.765a (1 0) states in part "At least one election inspector from each
   major political party must be present at the absent voter counting place. . ."   While
   plaintiffs contends the statutory section mandates there be a Republican and
   Democratic inspector at each table inside the room, the statute does not identify this
   requirement. This Court believes the plain language of the statute requires there be
   election inspectors at the TCF Center facility, the site of the absentee counting effort.


        Pursuant to MCL 168.73a the County chairs for Republican and Democratic
   parties were permitted and did submit names of absent voter counting board
   inspectors to the City of Detroit Clerk. Consistent with MCL 168.674, the Detroit City
   Clerk did make appointments of inspectors. Both Republican and Democratic
   inspectors were present throughout the absent voter counting board location.


        An affidavit supplied by Lawrence Garcia, Corporation Counsel for the City of
   Detroit, indicated he was present throughout the time of the counting of absentee



                                               2
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2923 Filed 12/02/20 Page 4 of 5



  ballots at the TCF Center. Mr. Garcia indicated there were always Republican and
  Democratic inspectors there at the location. He also indicated he was unaware of any
  unresolved counting activity problems.


       By contrast, plaintiffs do not offer any affidavits or specific eyewitness evidence
  to substantiate their assertions. Plaintiffs merely assert in their verified complaint
  "Hundreds or thousands of ballots were duplicated solely by Democratic party
  inspectors and then counted." Plaintiffs' allegation is mere speculation.


       Plaintiffs' pleadings do not set forth a cause of action. They seek discovery in
  hopes of finding facts to establish a cause of action. Since there is no cause of action,
  the injunctive relief remedy is unavailable.       Terlecki v Stewart, 278 Mich. App. 644;
  754 NW2d 899 (2008).


       The Court must also consider whether plaintiffs will suffer irreparable harm.
  Irreparable harm requires "A particularized showing of concrete irreparable harm or
  injury in order to obtain a preliminary injunction." Michigan Coalition of State
  Employee Unions v Michigan Civil Service Commission, 465 Mich. 212, 225; 634
  NW2d 692, (2001).


       In Dunlap v City of Southfield, 54 Mich. App. 398, 403; 221 NW2d 237 (1974)
  the Michigan Court of Appeals stated "An injunction will not lie upon the mere
  apprehension of future injury or where the threatened injury is speculative or
  conjectural."


       In the present case, Plaintiffs allege that the preparation and submission of
  "duplicate ballots" for "false reads" without the presence of inspectors of both parties
  violates both state law, MCL 168.765a (10), and the Secretary of State election
  manual. However, Plaintiffs fail to identify the occurrence and scope of any alleged
  violation The only "substantive" allegation appears in paragraph 15 of the First
  Amended Complaint, where Plaintiffs' allege "on information and belief that hundreds
  or thousands of ballots have been impacted by this improper practice. Plaintiffs'
  Supplemental Motion fails to present any further specifics. In short, the motion is
  based upon speculation and conjecture. Absent any evidence of an improper
  practice, the Court cannot identify if this alleged violation occurred, and, if it did, the
  frequency of such violations. Consequently, Plaintiffs fail to move past mere
  apprehension of a future injury or to establish that a threatened injury is more than
  speculative or conjectural.




                                                 3
Case 2:20-cv-13134-LVP-RSW ECF No. 39-11, PageID.2924 Filed 12/02/20 Page 5 of 5



       This Court finds that it is mere speculation by plaintiffs that hundreds or
  thousands of ballots have, in fact, been changed and presumably falsified. Even with
  this assertion, plaintiffs do have several other remedies available. Plaintiffs are
  entitled to bring their challenge to the Wayne County Board of Canvassers pursuant to
  MCL 168.801 et seq. and MCL 168.821 et seq. Additionally, plaintiffs can file for a
  recount of the vote if they believe the canvass of the votes suffers from fraud or
  mistake. MCL1 68.865-1 68.868. Thus, this Court cannot conclude that plaintiffs would
  experience irreparable harm if a preliminary injunction were not issued.


       Additionally, this Court must consider whether plaintiffs would be harmed more
  by the absence of injunctive relief than the defendants would be harmed with one.


       If this Court denied plaintiffs' request for injunctive relief, the statutory ability to
  seek relief from the Wayne County Board of Canvassers (MCL 168.801 et seq. and
  MCL 168.821 et seq.) and also through a recount (MCL 168.865-868) would be
  available. By contrast, injunctive relief granted in this case could potentially delay the
  counting of ballots in this County and therefore in the state. Such delays could
  jeopardize Detroit's, Wayne County's, and Michigan's ability to certify the election.
  This in turn could impede the ability of Michigan's elector's to participate in the
  Electoral College.


       Finally, the Court must consider the harm to the public interest. A delay in
  counting and finalizing the votes from the City of Detroit without any evidentiary basis
  for doing so, engenders a lack of confidence in the City of Detroit to conduct full and
  fair elections. The City of Detroit should not be harmed when there is no evidence to
  support accusations of voter fraud.


       Clearly, every legitimate vote should be counted. Plaintiffs contend this has not
  been done in the 2020 Presidential election. However, plaintiffs have made only a
  claim but have offered no evidence to support their assertions. Plaintiffs are unable to
  meet their burden for the relief sought and for the above-mentioned reasons, the
  plaintiffs' petition for injunctive relief is denied.


       It is so ordered.




 November 6, 2020
 Date                                                 Hon. Timothy $l. Kenpy       /
                                                      Chief Judge                /
                                                      Third Judicial Circuit Coupt of Michigan



                                                  4
